Citation Nr: 1616951	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  12-21 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a stroke due to a congenital patent foramen ovale.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1982 until October 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  Jurisdiction currently resides with the RO in Phoenix, Arizona.

This case was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains additional documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.  Any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for residuals of a stroke.  In his initial claim, the Veteran asserted that had his congenital patent foramen ovale (PFO) been properly noted upon entry, he would not have been qualified for military service, and would have been able to get treatment necessary to prevent his later stroke.  The Veteran also asserted that his PFO was aggravated during service by military related stress.  To the extent that the Veteran has raised a claim if negligence against the Department of Defense for failure to properly diagnose PFO prior to and during service, the Board notes that this claim is not within the purview of the Board.  The only contention capable of being addressed under VA laws and regulations is whether the Veteran's PFO was aggravated by his period of service.  As such, remand is required to secure a medical opinion addressing whether the Veteran's PFO is a congenital disease or defect, and whether PFO was aggravated by the Veteran's period of active service.

No heart abnormality, condition, or defect was noted on the Veteran's August 1982 entrance examination or October 1986 separation examination.  STRs from August 1986 show complaints of chest pain.  There was no evidence of cardiac involvement and the pain was attributed to costochondritis.  Medical records from the Fairbanks VA Medical Center show that in November 2002, the Veteran had an ischemic left frontal stroke.  Upon diagnostic testing, the Veteran's PFO was diagnosed for the first time.  The Veteran's treating physician, Dr. B.F., stated that the most likely etiology of the Veteran's stroke was a paradoxical embolic event from right to left shunting through his PFO.  

In response to the Veteran's claim that his PFO should have been diagnosed in service, the RO requested a medical opinion addressing (1) whether congenital PFO could have been diagnosed as part of a routine enlistment examination; and (2) whether the Veteran's PFO was aggravated beyond its normal progression by active service.  

In November 2010, a VA examiner opined that the Veteran's PFO was the most likely cause of his stroke.  The examiner opined that the pre-enlistment and discharge examinations were performed under the normal standards of care.  The examiner further opined that the Veteran's in-service complaints of chest pain were unrelated to PFO, as minor PFO was an asymptomatic process in most persons with that congenital defect.  No opinion regarding aggravation was provided.

While the November 2010 examiner referred to PFO as a congenital defect, the examiner also referred to it as an asymptomatic process.  For VA purposes, a congenital defect is defined as a structural or inherent abnormality or condition which is more or less stationary in nature.  As such, the November 2010 VA examiners characterization of PFO as a "process" makes it unclear as to whether it is a congenital disease or defect. 


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

3. After any new evidence is associated with the claims file, provide the Veteran with an appropriate VA examination with an examiner qualified to opine on congenital diseases or defects of the heart.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.

The examiner is requested to address the following:

1)  Whether the Veteran's currently diagnosed congenital patent foramen ovale is a congenital disease or a congenital defect?  For VA purposes, a disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  A defect is defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.

2)  If the Veteran's patent foramen ovale is a congenital disease, the examiner is requested to provide an opinion as to whether the patent foramen ovale was clearly and unmistakably not aggravated by the Veteran's period of active service.  The examiner shall address the 2010 VA examiner's opinion and the Veteran's assertion that the stress of service aggravated his PFO.

3)  If the Veteran's patent foramen ovale is a congenital defect, the examiner is requested to provide an opinion as to whether there was a superimposed disease or injury due to the Veteran's period of active service.  The examiner shall address the 2010 VA examiner's opinion and the Veteran's assertion that the stress of service aggravated his PFO.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




